JENKINS, Circuit Judge,
after stating the facts, delivered the opinion of the court.
In Baker v. Selden, 101 U. S. 99, the difference between that which may be protected by copyright and that which is the subject of letters patent is stated and illustrated, and the whole matter summed up in the language of the court:
“The object of 1h<> one is explanation. The object of the other is use. The former may he secured by copyright. The latter can only be secured, if it can be secured at all, by letters patent.”
In that case otic Holden had obtained copyright of a book entitled “Helden’s Condensed Ledger, or Bookkeeping Simplified,” the object of which was to exhibit and explain a peculiar system of bookkeeping. There was an introductory essay explaining the system of the authors bookkeeping, and certain forms or blanks, consisting of ruled lint's and headings, were employed to illustrate the system, and 1o show how it could be used and carried out in practice. The court held that no copyright could be obtained, that blank account books are not the subject of copyright, and that the copyright of Holden's book did not confer upon him the exclusive right to make and use account books ruled and arranged as designated by him, and described and illustrated. In this case there is no explanation accompanying tlie indexes. The arrangement of letters is the thought of the author. These indexes or so-called books are not made for explanation. but for use. They do not convey information. They are of no possible ser rico until subjected to use in the filing of letters. It is, as observed by Judge Hhowalter in the court below (Amberg File & Index Co. v. Shea Smith & Co., 78 Fed. 479), “a mechanism or device for the storage of letters so that they can be preserved and conveniently found afterwards.” The copyright law embraces those things that are printed and published for information, and not for use in themselves. The device of the appellant is not within the law of copyright, and the bill cannot be sustained. Decree affirmed.